--------------------------------------------------------------------------------

Exhibit 10.21
 
In re
CROCHET & BOREL SERVICES, INC.
 
Case No.
 
08-10290 (BLS)
 
Debtor
 
Reporting Period:
 
July 1 through July 31





DEBTOR QUESTIONNAIRE



 
Must be completed each month, it the answer to any of the questions is "Yes",
provide a detailed explanation of each item. Attach additional sheets if
necessary.
 
Yes
 
No
1  
Have any assets been sold or transferred outside the normal course of business
this reporting period?
     
X
2  
Have any funds been disbursed from any account other than a debtor in possession
account this reporting period?
     
X
3  
Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     
X
4  
Are workers compensation, general liability or other necessary insurance
coverages expired or cancelled, or has the debtor received notice of expiration
or cancellation of such policies?
     
X
5  
Is the Debtor delinquent in paying any insurance premium payment?
     
X
6  
Have any payments been made on pre-petition liabilities this reporting period?
     
X
7  
Are any post petition receivables (accounts, notes or loans) due from related
parties?
     
X
8  
Are any post petition payroll taxes past due?
     
X
9  
Are any post petition State or Federal income taxes past due?
     
X
10  
Are any post petition real estate taxes past due?
     
X
11  
Are any other post petition taxes past due?
     
X
12  
Have any pre-petition taxes been paid during this reporting period?
     
X
13  
Are any amounts owed to post petition creditors delinquent?
     
X
14  
Are any wage payments past due?
     
X
15  
Have any post petition loans been been received by the Debtor from any party?
     
X
16  
Is the Debtor delinquent in paying any U.S. Trustee fees?
     
X
17  
Is the Debtor delinquent with any court ordered payments to attorneys or other
professionals?
     
X
18  
Have the owners or shareholders received any compensation outside of the normal
course of business?
     
X

 
 

--------------------------------------------------------------------------------